Citation Nr: 1127972	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  07-38 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for status-post fracture, right knee with degenerative joint disease, post-operative with residual scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin E. Conway, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1978 to May 1986.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that his right knee disability has rendered him unemployable.  Indeed, the record shows that the Veteran is employed on a full-time basis.  As such, Rice is inapplicable to this case.


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's right knee disability has been characterized by pain and swelling, which increase with use, and traumatic arthritis as established by x-ray evidence; there are no complaints or objective findings of instability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent evaluation for right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.30, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256-61 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in March 2007 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Throughout the rating period on appeal, the Veteran has been service-connected for status-post fracture, right knee, with degenerative joint disease, post operative with residual scar, evaluated as 10 percent disabling.  He filed a claim for an increased evaluation in March 2007.

Under Diagnostic Code 5010, arthritis due to trauma substantiated by x-ray findings will be rated as degenerative arthritis.  Degenerative arthritis will be rated based on the limitation of motion of the affected joint based on x-ray findings. Limitation of motion of the knee is evaluated under Diagnostic Code 5260 (for limitation of flexion) and Diagnostic Code 5261 (for limitation of extension). If the criteria for a compensable rating under both these diagnostic codes are met, separate ratings can be assigned. VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).

Turning to the relevant evidence of record, treatment reports from the Jordan-Young Institute include multiple examinations of the Veteran between November 2003 and July 2004.  Such reports consistently indicate a diagnosis of post-traumatic osteoarthritis of the right knee.  In a November 2003 examination, the Veteran indicated that he had trouble staying on ladders and sitting for a long period of time.  He could sometimes go on long walks and that he can generally walk on uneven surfaces.  Objectively, the Veteran was not in acute distress.  His flexion and extension were from 0 to 130 degrees, and there was no varus or valgus instability.  There was also no rotary instability, and McMurray's test was normal.  In a July 13, 2004 examination, the Veteran reported occasional right knee swelling.  Range of motion was from 2 or 3 degrees to 130 degrees, with much pain over the medial joint line that was reproducible.  There was patellar crepitus 1 to 2+, 1+ Lachman, negative pivot shift, stable collaterals, and no swelling distally.  The examiner found post-traumatic osteoarthritis, possible meniscal tear, possible unstable osteochondral lesion, and synovitis, all of the right knee.  MRI scans taken on July 14, 2004, showed no meniscal tear. An examination on July 28, 2004, noted no evidence of a discrete surgical lesion, other than arthrosis at the patella and the lateral tibiofemoral joint space.  The knee had improved since the previous examination, as it was less guarded and irritable, and there was no increase in swelling or effusion noted.

In his March 2007 claim, the Veteran expressed his belief that his right knee pain has worsened since the time of the initial rating decision.  He noted that he has missed numerous days of work due to knee swelling, and that occasionally the pain prohibited him from bending his leg.  The Veteran's wife submitted a statement on his behalf, noting her observations of the Veteran's knee pain.  She noted that the Veteran experiences pain and swelling in his right knee, often after long hours at work, and that this sometimes caused him to miss work, typically for 1-2 days at a time.  She also noted that the pain makes it more difficult for the Veteran to engage in activities around the house.  Additionally, the Veteran's employer submitted a statement on his behalf in May 2007, noting that the Veteran has missed several days of work due to his knee pain, and that accommodations had been made to minimize the Veteran's use of ladders and steps on the job, as well as avoiding long periods of standing.  The employer noted that the Veteran's attendance was below average. 

At an April 2007 fee basis examination, the Veteran reported pain, stiffness, and swelling of the right knee.  He described the pain as a constant aching, occasionally sharp, with a severity level of 10/10 that was brought on by physical activity and was relieved by rest.  The Veteran was able to function and that there was no physician-recommended incapacitation, prosthesis or significant functional impairment.  There was no evidence of guarding of movement, deformity, subluxation, or ankylosis.  There was crepitus of the right knee.  The right knee range of motion was from 0 to 140 degrees.  After repetitive motion, there was no limitation due to pain, fatigue, weakness, lack of endurance, or incoordination.  Examination of the ligaments was normal.  The examiner diagnosed post-patellar fracture of the right knee with degenerative joint disease and status post surgery to correct a comminuted fracture of the patella, with scar.  The disability was found to mildly affect the Veteran's ability to perform his usual occupation and daily activities.

In September 2009, the Veteran underwent a VA examination.  He reported problems with swelling, heat, and pain in his right knee after periods of excess work or excess use of this knee, particularly if he does a lot of climbing on ladders or crawling activities.  He reported his knee pain as not constant, but increasing with these types of activities.  He was able to walk long distances, but had pain with increasing distances, and discomfort going up or down stairs.  

Objectively, the Veteran's gait was normal, with a very minimal limp that was barely noticeable.  There were no signs of abnormal weight-bearing and the Veteran did not require any devices for ambulation.  There was guarding movement of the right knee, with crepitus, but with no ankylosis.  Range of motion for the right knee was noted at 0-2 degrees to 120 degrees, with pain at 2 degrees and 120 degrees.  The examiner noted that repetitive motion was possible, with no additional degrees of limitation with repeated movement.  However, there was pain, fatigue, weakness and lack of endurance but after repetitive motion.  Stability and range of motion were both normal.  

The range of motion findings detailed above do not on their face support assignment of the next-higher 20 percent evaluation for either flexion or extension of the right knee.  The Board acknowledges that the Veteran's right knee flexion is 20 degrees less than normal full flexion.  However, in order to qualify for a 20 percent disability rating, the Veteran would have to show a loss of 110 degrees of flexion.  Moreover, there is no showing of a compensable degree of disability as to both right knee flexion and right knee extension; thus a separate rating for each pursuant to VAOPGCPREC 9-2004 is not warranted.  

In reaching the above conclusions, the Board has also considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Board acknowledges the Veteran's complaints of frequent right knee pain, increasing with climbing and crawling activities.  Despite the Veteran's subjective complaints of persistent pain worsening with increased use of the right knee, the objective evidence of record does not show any additional functional limitation due to this pain.  In fact, the April 2007 examination specifically stated that there was no significant functional impairment.  Additionally, while the September 2009 VA examination noted fatigue, weakness and lack of endurance upon repetitive motion of the right knee, there was no additional loss of motion associated with these symptoms.  As such, a higher evaluation based on limitation of motion is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

Moreover, as the July 2004 MRI found the right meniscus to be intact, the Veteran does not qualify for a disability rating based on dislocation or removal of the meniscus.  Diagnostic Codes 5258, 5259.

For the above reasons, the Board determines that preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent for the Veteran's right knee disability based on arthritis.  38 C.F.R. § 4.7.

The Board will now turn to the question of right knee instability.  Instability is evaluated under Diagnostic Code 5257.  In order to qualify for a separate compensable (10 percent) evaluation for instability, the Veteran's right knee disability must be characterized by slight subluxation or lateral instability.  38 C.F.R. § 4.71a.  The Board notes that the terms 'slight,' 'moderate' and 'severe' are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6.  In this case, however, the objective evidence of record consistently indicates a stable right knee.  As such the criteria for a separate compensable evaluation for instability have not been met.  See VAOPGCPREC 23-97.

Further, the Board acknowledges that the Veteran, his wife, and his employer each note right knee pain causing lost time from work.  However, this is already contemplated by the currently assigned the 10 percent rating.  For the reasons discussed above, a higher schedular evaluation is not justified here.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected degenerative arthritis of the right knee, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

In sum, the Board finds that, at no time during the pendency of this claim for an increased rating, has the Veteran's right knee disability warranted an evaluation in excess of 10 percent.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching this conclusion the benefit of the doubt has been applied as appropriate.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the appeal is denied.

ORDER

An evaluation in excess of 10 percent for right knee disability is denied.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


